If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 14, 2021
              Plaintiff-Appellee,

v                                                                  No. 349524
                                                                   Wayne Circuit Court
WILLIE LAMONT-CLAUD WASHINGTON,                                    LC No. 18-009401-01-FC

              Defendant-Appellant.


Before: LETICA, P.J., and GLEICHER and O’BRIEN, JJ.

PER CURIAM.

       Defendant appeals as of right his jury-trial convictions of eight counts of first-degree
criminal sexual conduct (CSC-I), MCL 750.520b. Defendant was sentenced, as a second-offense
habitual offender, MCL 769.10, to 480 to 960 months’ imprisonment for each count. We affirm
defendant’s convictions, but remand for the trial court to either articulate its reasons for the
departure sentence and the extent of the departure, or resentence defendant.

                                      I. BACKGROUND

       This case arises out of defendant’s repeated sexual assault of his daughter, KW, between
2003 and 2006. The assaults began when KW was 13 years old. The first incident occurred while
KW was sleeping on a couch in the living room of the home she shared with defendant and her
mother, DO. KW woke up to defendant kneeling at the foot of the couch she was sleeping on, and
defendant then slid his hand up KW’s leg and inserted his fingers into her vagina. Two other
children were asleep in the room at the time.

        At some point after this incident, defendant beat KW and broke her ankle. KW’s gym
teacher noticed the bruises on KW’s body and ankle, and asked KW what happened. KW was
brought to her school’s guidance counselor and disclosed to the counselor that defendant sexually
assaulted and physically abused her. KW was removed from defendant’s home and placed into
foster care sometime in 2003.

      While KW was in foster care, her mother, DO, married defendant. KW testified that she
saw photographs of the wedding while she was in foster care and was concerned for DO’s safety


                                               -1-
because DO was badly bruised and looked “extremely small.” KW subsequently recanted her
allegations against defendant and was returned to the care of defendant and DO at the end of
summer 2004.

        The night that KW returned home from foster care, defendant sexually assaulted her. While
KW was lying in her bed, defendant entered her bedroom, sat down on the end of KW’s bed, and
rubbed KW’s feet. KW moved her feet away from defendant, but defendant removed the blanket
that was covering KW, inserted his fingers into KW’s vagina, and placed his mouth on her vagina.
The next incident occurred soon thereafter while DO was out of town. Defendant was upset that
KW did not want to be alone with him and called KW out of her bedroom. Defendant told KW to
lie down on the couch, then proceeded to put his mouth on KW’s vagina and penetrate KW’s
vagina with his penis. KW testified that several other sexual assaults occurred while DO was out
of town, including one in which defendant tied KW to a pole in the basement with a leash. After
DO returned home, defendant sexually assaulted KW again after she smashed defendant’s
television.

        The final sexual assault occurred in 2006. Defendant entered KW’s bedroom while she
was lying on the floor, pulled down her pajama pants and underwear, held her hands above her
head, and vaginally penetrated her and ejaculated on her face and chest. When defendant left, KW
went to the bathroom, wiped defendant’s ejaculate off with tissues, put the tissues in a plastic bag,
and walked to her boyfriend’s home. Once at her boyfriend’s home, KW told his family what
happened and asked to be taken to the hospital. KW was brought to St. John Hospital, and a sexual
assault kit was performed. The sexual assault kit was entered into the property room of the Detroit
Police Department in 2006, and remained there untested until 2013. In 2013, KW’s sexual assault
kit was tested for DNA, but the DNA did not match any DNA in the the Combined DNA Index
System. Detective Janet Sise, a cold case detective with the sexual assault kit task force, was
assigned to this case at the end of December 2016, and defendant was identified as a suspect
thereafter. Detective Sise obtained a buccal swab from defendant, and it was determined that
defendant’s DNA matched the DNA collected from KW’s sexual assault kit in February 2018.
Defendant was thereafter arrested, charged, and convicted as stated above. This appeal followed.

                                     II. PREARREST DELAY

       Defendant argues that the trial court erred by denying his motion to dismiss because the
15-year delay in charging him denied him of his right to a fair trial. We disagree.

       While a trial court’s ruling on a motion to dismiss is reviewed for an abuse of discretion,
the underlying question on appeal is whether a delay in charging defendant violated his right to
due process, which is a question of law reviewed de novo. People v Scott, 324 Mich App 459,
462; 924 NW2d 252 (2018).

        A “[m]ere delay between the time of the commission of an offense and arrest is not a denial
of due process.” People v Patton, 285 Mich App 229, 237; 775 NW2d 610 (2009). For a prearrest
delay to violate due process, the defendant must demonstrate that he or she was prejudiced by the
delay. People v Adams, 232 Mich App 128, 134; 591 NW2d 44 (1998). To demonstrate prejudice,
the defendant must present evidence of “actual and substantial prejudice to his right to a fair trial.”
Scott, 324 Mich App at 462 (quotation marks and citations omitted). “Actual prejudice cannot be


                                                 -2-
shown by mere speculation; that is, a defendant cannot merely speculate generally that any delay
resulted in lost memories, witnesses, and evidence, even if the delay was an especially long one.”
Id. (quotation marks and citations omitted). Substantial prejudice means that the delay impaired
the defendant’s ability to defend against the charges in such a manner that the outcome of the
proceeding was likely affected. Id.

        Before trial, defendant argued that he was he was prejudiced by the 15-year delay between
when KW accused him of sexual assault and when he was arrested because he was now unable to
call as witnesses both his father and KW’s cousin, TD, who was in the room asleep during the first
alleged assault. Defendant also argued generally that the available witnesses’ memories had likely
deteriorated. After considering the parties arguments, the trial court concluded that defendant was
not prejudiced by the prearrest delay because the proposed testimony of his father and TD was
speculative, and it was unclear whether their testimony would have been beneficial to defendant
or affected the outcome of trial. Additionally, the trial court noted that general allegations that the
memories of the available witnesses had likely deteriorated was insufficient to establish actual and
substantial prejudice.

        On appeal, defendant continues to argue that he suffered actual and substantial prejudice
because his ability to call witnesses and obtain records were compromised by the delay.
Defendant, however, does not identify on appeal which witnesses he was unable to call or which
records he was unable to obtain. Defendant carries the burden of demonstrating prejudice, Adams,
232 Mich App at 134, and mere speculation or general allegations that the delay may have resulted
in prejudice is not sufficient to satisfy that burden, People v Woolfolk, 304 Mich App 450, 454;
848 NW2d 169 (2014).1 Accordingly, defendant has failed to demonstrate that he suffered actual
and substantial prejudice as a result of the prearrest delay on the basis of the speculative possibility
that he may have been able to call unidentified witnesses or obtain unidentified records had there
not been a 15-year delay in charging him.

                                  III. OTHER-ACTS EVIDENCE

        Defendant next contests the trial court’s decision to permit the prosecution to offer as other-
acts evidence (1) the testimony of defendant’s other daughter, AJ, that defendant sexually assaulted
her in 2006, and (2) testimony that defendant committed acts of domestic violence against DO.
Defendant contends that the trial court abused its discretion by allowing this evidence because the
evidence was not relevant and was unduly prejudicial. We disagree.

        This Court reviews for an abuse of discretion a trial court’s decision to admit or exclude
evidence. People v Solloway, 316 Mich App 174, 191-192; 891 NW2d 255 (2016). “An abuse of
discretion is found when the trial court’s decision falls outside the range of reasonable and
principled outcomes.” Id.




1
  Even assuming that the witnesses that defendant is referring to are the same ones that he referred
to in the trial court—TD and his father—defendant does not provide any details of their possible
testimony, and therefore fails to demonstrate that he was prejudiced by his inability to call them.


                                                  -3-
                                  A. 2006 SEXUAL ASSAULT

        Generally, MRE 404(b)(1) precludes the prosecution in criminal trials from introducing
“evidence of other crimes, wrongs, or acts . . . to prove the character of a person in order to show
action in conformity therewith.” However, when a defendant is charged with a sexual offense
against a minor, MCL 768.27a applies, and that statute supersedes MRE 404(b). People v Watkins,
491 Mich 450, 476-477; 818 NW2d 296 (2012). MCL 768.27a(1) provides, in relevant part, that
if a “defendant is accused of committing a listed offense against a minor”—which includes sexual
misconduct, see MCL 768.27(2)(a) and MCL 28.722—then “evidence that the defendant
committed another listed offense against a minor is admissible and may be considered for its
bearing on any matter to which it is relevant.” In effect then, when a defendant is charged with a
sexual offense against a minor, MCL 768.27a allows the admission of other-acts evidence “for its
bearing on any matter to which it is relevant,” including evidence that would be otherwise
inadmissible under MRE 404(b). Watkins, 491 Mich at 471-472.

       Importantly, however, MCL 768.27a remains subject to MRE 403. Watkins, 491 Mich at
455-456. MRE 403 provides, “Although relevant, evidence may be excluded if its probative value
is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or
misleading the jury, or by considerations of undue delay, waste of time, or needless presentation
of cumulative evidence.” To determine whether other-acts evidence admissible pursuant to MCL
768.27a should be excluded under MRE 403, the trial court may consider the following
nonexhaustive list of factors:

       (1) [T]he dissimilarity between the other acts and the charged crime, (2) the
       temporal proximity of the other acts to the charged crime, (3) the infrequency of
       the other acts, (4) the presence of intervening acts, (5) the lack of reliability of the
       evidence supporting the occurrence of the other acts, and (6) the lack of need for
       evidence beyond the complainant’s and the defendant’s testimony. [Watkins, 491
       Mich at 487-488.]

The propensity inference of other-acts evidence admissible pursuant to MCL 768.27a is to be
weighed “in favor of the evidence’s probative value rather than its prejudicial effect.” Id. at 487.
This means that the “other-acts evidence admissible under MCL 768.27a may not be excluded
under MRE 403 as overly prejudicial because it allows a propensity inference.” Id.

        When opposing the prosecution’s notice of intent to introduce other-acts evidence in the
trial court, defendant argued that the evidence was not relevant and was being offered for improper
propensity purposes. Defendant failed to consider any of the factors to determine whether other-
acts evidence was inadmissible under MCL 768.27a. Accordingly, the trial court concluded that
defendant’s alleged other-acts of sexual assault against minors was admissible because the
evidence was relevant and could be admitted for propensity purposes.

        On appeal, defendant again argues that the evidence was inadmissible propensity evidence
barred by MRE 404(b). However, as the trial court recognized, this argument is unpersuasive
given that MCL 768.27a supersedes MRE 404(b) under the circumstances in this case, and that
statute permits the admission of propensity evidence that would otherwise be inadmissible under
MRE 404(b). See Watkins, 491 Mich at 476-477.


                                                 -4-
       Unlike in the trial court, however, defendant on appeal also argues that evidence that he
sexually assaulted AJ in 2006 should have been excluded under MRE 403 because its probative
value was substantially outweighed by the risk of unfair prejudice. We disagree.

        First, the record supports that defendant’s sexual assault of AJ was similar to his sexual
assaults of KW. Defendant was in a position of authority over both girls—he was each girl’s
father. Defendant assaulted each girl at his home, other people were in the home at the time, and
defendant got each girl alone before sexually assaulting them. Lastly, both KW and AJ were
minors at the time of the assault. The substantial similarities between the other act (defendant’s
sexual assault of AJ) and the charged crimes (defendant’s sexual assaults of KW) weighed in favor
of admission.

        The temporal proximity of the other act and the charged crimes likewise weighed in favor
of admission. The evidence demonstrated that defendant repeatedly sexually assaulted KW
between 2003 and 2006. Defendant allegedly sexually assaulted AJ in 2006. Thus, while the act
against AJ may have been isolated, defendant was sexually assaulting two of his daughters in the
same time frame.

         Next, the infrequency of the other act weighed neither for nor against its admission.
Though the evidence demonstrated that defendant sexually assaulted KW repeatedly and AJ
testified to a single assault, AJ also testified that after defendant sexually assaulted her, she ensured
that she was never alone with defendant again, and, unlike KW, AJ did not live with defendant.
Accordingly, defendant did not have additional opportunities to assault AJ like he did with KW.

        Similarly, the presence of intervening acts weighed neither for nor against admission
because neither party points to any intervening acts and this factor seems otherwise inapplicable
to the facts of this case.

         In contrast, the reliability of evidence supporting the occurrence of the other act weighed
in favor of admission. While defendant denied sexually assaulting AJ or anyone else, AJ testified
that she informed her guidance counselor about the incident and, thereafter, spoke to two detectives
or social workers about the incident, though no investigation ensued. Moreover, Detective Sise
testified that during the course of her investigation, she learned that defendant allegedly sexually
assaulted AJ, which further supports that the other-acts evidence was reliable.

        Lastly, the need for the other-acts evidence weighed in favor of admissibility. The only
charge against defendant that was supported by DNA evidence was the CSC-I for the 2006 assault
in KW’s bedroom. All of the other charges against defendant were based on KW’s credibility,
which was assailable given that she recanted an allegation against defendant in 2004. AJ’s
testimony bolstered KW’s testimony and demonstrated that defendant had a propensity to commit
acts of criminal sexual conduct against minors whom he had a close relationship with. Thus, AJ’s
testimony was arguably needed in this case, which weighed in favor of its admissibility.

        In sum, when weighing the factors outlined in Watkins, 491 Mich at 487-488, it is clear
that the probative value of the evidence that defendant allegedly sexually assaulted AJ in 2006 was
not substantially outweighed by the danger of unfair prejudice. Accordingly, the evidence should



                                                  -5-
not have been precluded under MRE 403, and the trial court did not abuse its discretion by
admitting the evidence.

                             B. ACTS OF DOMESTIC VIOLENCE

       Defendant also argues that the trial court erred by allowing the prosecution to introduce
evidence that he committed acts of domestic violence against DO. We disagree.

          MCL 768.27b(1) governs the admissibility of other acts of domestic violence or sexual
assault and provides that “in a criminal action in which the defendant is accused of an offense
involving domestic violence or sexual assault, evidence of the defendant’s commission of other
acts of domestic violence or sexual assault is admissible for any purpose for which it is relevant,
if it is not otherwise excluded under [MRE 403].” Like MCL 768.27a, MCL 768.27b grants a trial
court the discretion to admit relevant evidence of other domestic assaults to prove any issue, even
the character of the accused that would otherwise be excluded by MRE 404(b). People v Pattison,
276 Mich App 613, 615-616; 741 NW2d 558 (2007). But also like MCL 768.27a, evidence sought
to be admitted under MCL 768.27b must “meet[] the standard of MRE 403.” People v Cameron,
291 Mich App 599, 609; 806 NW2d 371 (2011).

        When considering the admissibility of defendant’s other acts of domestic violence, the trial
court concluded that any acts of domestic violence that KW witnessed or that were alleged by KW
were admissible. Defendant correctly points out on appeal that the evidence that defendant
physically and verbally abused DO in the presence of KW was separate from any of his CSC
charges, but is incorrect in his apparent assertion that this made the evidence irrelevant. As this
Court has explained, evidence of past acts of domestic violence is generally relevant because “a
full and complete picture of a defendant’s history will tend to shed light on the likelihood that a
given crime was committed.” Pattison, 276 Mich App at 620. Defendant’s act of domestic
violence against DO was not only relevant to demonstrate defendant’s propensity for using
physical violence against family members; it also bolstered KW’s testimony that defendant hit her
and DO, and provided context for why KW wanted to return home after foster care to help DO. It
also relatedly provided an explanation for why KW initially recanted the 2003 accusation that
defendant sexually assaulted her, why she did not readily disclose that defendant was sexually
assaulting her, and why DO failed to take any action after KW informed DO that defendant
sexually assaulted her. This is all to say that, contrary to defendant’s assertions, the evidence of
defendant’s acts of domestic violence against DO was highly relevant and probative.

        This evidence could only be excluded under MRE 403 if its high probative value was
substantially outweighed by the danger of unfair prejudice. Defendant does not explain why this
evidence was unfairly prejudicial. As this Court has explained, “All relevant evidence is
prejudicial; it is only unfairly prejudicial evidence that should be excluded.” People v McGhee,
268 Mich App 600, 613-614; 709 NW2d 595 (2005). Defendant appears to focus only on the fact
that the evidence was prejudicial, and consequently fails to explain how it was unfairly so.2 This,


2
 Defendant at one point seems to contend that the other-acts evidence was unfairly prejudicial
because “the other acts overshadowed the actual incident[.]” While we do not seek to minimize



                                                -6-
in combination with the evidence’s high probative value, leads us to conclude that the trial court
correctly determined that the evidence should not be excluded by MRE 403 and was therefore
admissible at defendant’s trial.

                            IV. PROSECUTORIAL MISCONDUCT

        Defendant next argues that he was denied a fair trial when the prosecutor elicited testimony
from AJ about defendant’s convictions in Macomb County, and that the trial court abused its
discretion when it denied defendant’s ensuing motion for a mistrial. We disagree.

        This Court reviews de novo claims of prosecutorial misconduct3 to determine whether the
identified conduct deprived the defendant of a fair trial. People v Dunigan, 299 Mich App 579,
588; 831 NW2d 243 (2013). This Court reviews for an abuse of discretion a trial court’s denial of
a motion for a mistrial. People v Dickinson, 321 Mich App 1, 18; 909 NW2d 24 (2017).

        “[T]he test for prosecutorial misconduct is whether a defendant was denied a fair and
impartial trial.” People v Dobek, 274 Mich App 58, 63; 732 NW2d 546 (2007). A defendant’s
right to a fair trial may be jeopardized if the prosecutor interjects issues broader than the
defendant’s guilt or innocence. Id. at 63-64. “Issues of prosecutorial misconduct are decided case
by case, and this Court must examine the entire record and evaluate a prosecutor’s remarks in
context.” Id. at 64.

       “A trial court should only grant a motion for a mistrial when an error prejudices the
defendant and affects his ability to get a fair trial.” Dickinson, 321 Mich App at 18 (quotation
marks and citations omitted). The party moving for a mistrial “must establish that the error
complained of is so egregious that the prejudicial effect can be removed in no other way.” Id.

        On cross-examination, defense counsel asked AJ if she provided CPS or law enforcement
a written statement after defendant sexually assaulted her in 2006, and AJ responded that she did
not provide a written statement to law enforcement “until this—this started.” On redirect
examination, the prosecutor asked AJ what she meant by “until this started,” to which AJ
responded that she meant that she did not give a written statement until this case started and that
she gave the statement because “I had to—I was helpin’ someone else. I wanted to get my story
out and testify to toughen up the other child who—.” At that point, defense counsel interrupted
AJ and objected to her testimony, requesting that the testimony about “the other child” be struck
from the record. The jury was removed from the courtroom and the trial court asked what AJ was
talking about and who “the other child” was. After determining that AJ was referencing a victim



the abuse that DO suffered at the hands of defendant, defendant was accused of sexually assaulting
his daughter repeatedly. We cannot agree that allegations that defendant abused DO
“overshadowed” the allegations that defendant repeatedly raped his daughter.
3
 This Court explained in People v Cooper, 309 Mich App 74, 87-88; 867 NW2d 452 (2015), that
a fairer label for most claims of prosecutorial misconduct would be “prosecutorial error,” while
only the most extreme cases rise to the level of “prosecutorial misconduct.” However, this opinion
uses the phrase “prosecutorial misconduct” because it has become a term of art.


                                                -7-
from a Macomb County case involving defendant and then discussing whether evidence of that
case was admissible, the trial court concluded that regardless of whether evidence of the Macomb
County case was admissible, no clear or understandable reference to the Macomb County case had
been made in front of the jury. The court noted that if it did not know who AJ was referring to
when she said “the other child” and did not know about the Macomb County case at this point in
the trial, the jury also would not have known that AJ was referencing the Macomb County case
when she mentioned “the other child.”

        Thereafter, defense counsel moved for a mistrial, arguing that AJ’s reference to the
Macomb County case was inadmissible evidence. The prosecution opposed the motion and argued
that evidence of the Macomb County case was deemed admissible prior to trial. The trial court
denied defendant’s motion for a mistrial.

        The trial court did not err by denying defendant’s motion for a mistrial, and the prosecutor
did not commit misconduct, because an unresponsive answer to a proper question is generally not
grounds for granting a new trial. See People v Haywood, 209 Mich App 217, 228; 530 NW2d 497
(1995) (explaining that an unresponsive answer is generally not grounds for a mistrial). See also
People v Jackson, 313 Mich App 409, 427; 884 NW2d 297 (2015) (“Unresponsive answers from
witnesses are generally not prosecutorial error.”). When the prosecutor inquired what AJ meant
by her testimony that she did not provide a written statement “until this started,” the prosecutor
did not elicit AJ’s testimony about why she decided to give a police statement. Moreover, when
AJ made the statement, no evidence had been presented to the jury about the Macomb County
case, and it was otherwise unclear what AJ meant by her reference to “the other child.” Defendant
contends that AJ’s reference to “the other child” portrayed defendant as “a serial child molester”
and conveyed to the jury that defendant was “a threat to all children everywhere.” Yet AJ’s
contested statement referring to “the other child,” standing alone, does not portray defendant as a
serial child molester. And such a conclusion becomes even more tenuous when AJ’s contested
statement is taken in context. AJ testified that she wanted to help “someone else” and “tough up
the other child.” Both statements were too vague for the jury to draw any conclusion about who
AJ was referring to, much less to infer that AJ was referring to a then-unknown-to-the-jury case
from Macomb County. Moreover, the jury knew that defendant was on trial for sexually assaulting
“someone else,” his “other child” KW, so AJ’s testimony that defendant sexually assaulted
someone other than AJ did not interject any issue broader than what was already before the jury.
Of course, AJ was not referring to KW but was indeed referring to a different child involved in a
Macomb County case, but for the reasons already explained, we agree with the trial court the jury
could not have inferred from AJ’s limited testimony that she was referring to a different case out
of Macomb County.4 Because AJ’s testimony did not deprive defendant of a fair trial, the




4
  Moreover, even if the jury did understand AJ’s testimony as referring to the Macomb County
case, Detective Sise later testified about the Macomb County case and a certified copy of
defendant’s convictions in Macomb County were admitted into evidence. Defendant does not
argue that the admission of this evidence was improper, so assuming that the jury understood AJ’s
statement as referring to a child from the Macomb County case, any error was harmless.


                                                -8-
prosecutor did not commit prosecutorial misconduct, and the trial court did not abuse its discretion
by denying defendant’s request for a new trial.

                                        V. SENTENCING

        Lastly, defendant argues that he is entitled to resentencing because the trial court did not
articulate sufficient reasons for defendant’s departure sentence or the extent of the departure. We
agree.

        “A sentence that departs from the applicable guidelines range will be reviewed by an
appellate court for reasonableness.” People v Lockridge, 498 Mich 358, 392; 870 NW2d 502
(2015). The relevant inquiry when reviewing a sentence for reasonableness is whether the trial
court abused its discretion by violating the principle of proportionality. People v Steanhouse, 500
Mich 453, 471; 902 NW2d 327 (2017). The principle of proportionality requires that the
defendant’s sentence be “proportionate to the seriousness of the circumstances surrounding the
offense and the offender.” People v Lampe, 327 Mich App 104, 125; 933 NW2d 314 (2019)
(quotation marks and citation omitted). When the trial court imposes a sentence outside of the
applicable sentencing guidelines range, it must justify the sentence imposed to facilitate appellate
review, which includes an explanation of how the departure, and the extent of the departure, is
more proportionate to the offense and the offender than a different sentence would have been.
People v Smith, 482 Mich 292, 311; 754 NW2d 284 (2008).

         Defendant’s recommended minimum sentencing guidelines range was 171 to 356 months’
imprisonment. The trial court sentenced defendant to 480 to 960 months’ imprisonment for each
count of CSC-I, exceeding the guidelines range by 124 months. When the court issued this
sentence, it stated only, “I will depart from the guidelines in an upward fashion due to the
continuous heinous nature of the crime and find as the prosecutor urges that [defendant] is
incapable of controlling his criminal disposition in society.” While the trial court recognized that
its sentence departed from the sentencing guidelines, it failed to articulate how the sentence it
imposed was more proportionate to the offense and the offender than a different sentence would
have been. Relatedly, the court failed to articulate how the extent of the departure was more
proportionate to the defendant and his offenses than a different sentence would have been. The
trial court’s generalized statements about defendant and his crime, without more, were insufficient
to justify its 124-month departure sentence. “A sentence cannot be upheld when the connection
between the reasons given for departure and the extent of the departure are unclear.” Id. at 304.
On remand, the trial court must either articulate its reasons for the departure sentences and the
extent of the departure sentences, or resentence defendant.5




5
  On appeal, the prosecution argues that defendant’s sentences should be affirmed for reasons not
specified by the trial court. It would be inappropriate, however, for this Court to affirm for reasons
not specified by the trial court because “an appellate court should avoid supplementing or
otherwise justifying the trial court’s otherwise insufficient reasoning with reasoning of its own.”
People v Dixon-Bey, 321 Mich App 490, 531; 909 NW2d 458 (2017). The appropriate remedy is
to allow the trial court the opportunity to explain its sentence in the first instance.


                                                 -9-
        Defendant’s convictions are affirmed, but we remand for the trial court to either articulate
its reasons for the departure sentences and the extent of the departure sentences, or to resentence
defendant. We do not retain jurisdiction.



                                                             /s/ Anica Letica
                                                             /s/ Elizabeth L. Gleicher
                                                             /s/ Colleen A. O’Brien




                                               -10-